Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and being acted upon in this Office Action. 

Specification
The substitute specification filed March 26, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the page numbering is not conventional as it starts with page 39 instead of page 1.  The original specification has only 34 pages.
The disclosure stands objected to because of the following informalities:
A.    The “SEQ ID NO.” throughout the specification should have been “SEQ ID NO: ”.
B.    The “CD 28” at page 43, line 8 should have been “CD28”.
C.    Duplicate '"all the said” at page 46. line 1 should be deleted.
D.    The spacing in “check24” at page 58 should have been ‘"check 24”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Objection and Rejection Withdrawn
The objection to the abstract is withdrawn in light of the amendment filed March 26, 2021.
The various objections to claims 1-20 are withdrawn in light of the claims amendment. 



The written description and enablement rejections of claims 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment. 

New ground of rejection necessitated by the amendment filed March 26, 2021

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is New Matter.
The recitation of “targeting malignant tumors expressing mesothelin, PDL1, or both of the mesothelin and the PDL1” is inconsistent with both single-chain antibodies that bind to PDL1 and mesothelin in amended claims 1 and 9.  Further, “targeting malignant tumors expressing mesothelin or PDL1” in claims 1, 9, 11, 19, 20 has no support in the specification and the claims as originally filed.  It is not clear how one chimeric antigen receptor (CAR) with two scFvs that bind to PDL1 and mesothelin can target just mesothelin or PDL1.  
Claim Objection
Claim 16 is objected to because of the following informalities: the phrase “efficiently closes PDL1” is grammatically clumsy and potentially confusing. The term “closes” is not commonly used to refer to (apparently) antigen-antibody binding and appears to be a literal translation from a foreign language.  Appropriate correction is required.

Conclusion
	The scFv antibody that binds to PDL1 comprising a light chain of SEQ ID NO: 16 and a heavy chain of SEQ ID NO: 17 is free of prior art. 

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644